DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2021 has been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low refractive layer” in claims 1, 15 is a relative term which renders the claim indefinite. The term low refractive layer is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-14 and 16-20 rejected due to their dependency upon these claims.
Claim  3  is rejected is indefinite as it is not clear if the recitation “ at least one of the bank, a capping layer, and the color conversion layer ” requires the claimed device to include at least one of  each a  bank layer, capping layer  and color conversion layer, or simply at least one of either  a  bank layer, capping layer  or color conversion layer  .  The applicant is advised that, the use of the phrase “at least one of… and…” is a conjunctive list requiring at least one of each of the listed element; “at least one of… or…” must be used when the intended requirement is to define a structure having at least just one of the cited elements. See Superguide Corp. v DirecTV Enters., Inc., 358 F.3d 870 (69 UPQ2d 1865) (fed. Cir. 2004).  The applicant is further advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, claim  3  as defining a device includes at least one surface that contacts of either  a  bank layer, capping layer  or color conversion layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-10, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Chen et al. (US2019/0041701 A1) (Chen, hereafter).
Regarding claim 1, Chen discloses A display device (fig. 11, reproduced below,  par. [0064], display device 1 OOH) comprising: a bank including an opening defining a plurality of pixels (a bank formed of light shielding layer 120 and spacer layer 154 includes openings defining pixels B,G,R) ; a plurality of light emitting elements (LEDs 122) disposed in the plurality of pixels; a color conversion layer ( color conversion layer 108,112,116) disposed on the plurality of light emitting elements in the opening; and a low refractive layer (vacuum layer 158, has a low refractive index close to 1) disposed on the color conversion layer in the opening.
Regarding claim 15,  Chen discloses A display device comprising: a bank including an opening defining a plurality of pixels (a bank formed of light shielding layer 120 and spacer layer 154 includes openings defining pixels B,G,R) ; a plurality of light emitting elements (LEDs 122) disposed in the plurality of pixels; a color conversion layer ( color conversion layer 108,112,116) disposed on the plurality of light emitting elements in the opening; and a low refractive layer (vacuum layer 158, has a low refractive index close to 1) disposed on the color conversion layer in the opening wherein the low refractive layer(158) overlaps a surface of the bank (120) exposed by the color conversion layer(108,112,116).


    PNG
    media_image1.png
    266
    365
    media_image1.png
    Greyscale

Regarding claim 2, Chen discloses (Figure 11) wherein the low refractive layer (158)is disposed on the color conversion layer (108/112/116) and directly contacts (see figure 11 reproduced above) the color conversion layer (158).
Regarding claim 3, Chen,  discloses (Figure 11) wherein the low refractive layer  (158) includes at least one surface that contacts at least one of the bank, a capping layer, and the color conversion layer in the opening (no number)
Regarding claim 9, CHEN  discloses does not explicitly disclose wherein a surface of the bank has liquid repellency. However Chen does disclose for a material layer through various surfaces tensions of a material to a liquid (repellency)( π80);along with common knowledge one of ordinary skill in the art could render this limitation obvious.
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective date to modify the display of Chen wherein a surface of the bank has liquid repellency, since that is known within the art requires only routine skill
Regarding claim 10, Chen,  discloses (Figure 11) a color filter layer(106/110/114) overlapping the color conversion layer (108/112/116) π30, wherein the low refractive layer (158) is disposed between the color conversion layer and the color filter layer.
Regarding claim 16, Chen,  discloses, wherein the low refractive layer(158) is disposed on the color conversion layer(108,112,116) and directly contacts the color conversion layer (108,112,116).
Regarding claim 17, Chen,  discloses wherein the low refractive layer (158) is disposed on the bank(120) and directly contacts the bank (120).
Regarding claim 19, Chen,  discloses wherein a capping layer (102) overlapping the low refractive layer(158).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over  Chen et al. (US2019/0041701 A1) (Chen, hereafter) in view of Lee et al (US 2020/0183224) (Lee, hereafter).
Regarding claim 11, Chen discloses the device set forth above (see rejection claim 1). Chen fails to explicitly disclose wherein the low refractive layer includes a hollow particle.
Lee discloses that the low refractive layer may include a low refractive index material which includes at least one of voids, hollow inorganic particles, porous silica particles, or siloxane polymers so long as the index remains smaller than that of the conversion layer so that optical path change can occur.(π13 and π119).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective date to modify the display of Chen wherein the low refractive layer includes a hollow particle the motivation being to ensure that the optical path changing layer has a lower index of refraction than the color conversion layer.
Regarding claim 12, Chen discloses the device set forth above (see rejection claim 1). Chen fails to explicitly disclose, wherein the color conversion layer includes: a base resin; and quantum dots dispersed in the base resin.
Lee discloses color conversion layer having quantum dots dispersed in a base resin that produces a light sources having high color purity  and reproducibility while allowing for a wide viewing enable to also be improved.
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective date to modify the display of Chen wherein the color conversion layer includes: a base resin; and quantum dots dispersed in the base resin the motivation being to provide a high color purity and reproducibility  while allowing for a wide view angle.
Allowable Subject Matter
Claim 4, 13-14, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 5-8 are objected to due to their dependency upon claim 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2875